Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 7, 8, 16, 17, 24, and 25 are cancelled.  Claims 1-6, 9-15, 18-23, and 26 are pending.

Priority
This application is a 371 of PCT/US2019/017023 02/07/2019, and PCT/US2019/017023 has PRO 62/628,093 02/08/2018.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6, 9, and 26, drawn to a method of inhibiting ocular neovascularization comprising administering an apurinic/apyrimidinic endonuclease 1 redox factor 1 (APE1/Ref-1) inhibitor.

Group II, claim(s) 10-15 and 18, drawn to a method of treating retinopathy of prematurity (ROP) comprising administering an apurinic/apyrimidinic endonuclease 1 redox factor 1 (APE1/Ref-1) inhibitor.

III, claim(s) 18-23, drawn to a method of treating wet age-related macular degeneration (AMD) comprising administering an apurinic/apyrimidinic endonuclease 1 redox factor 1 (APE1/Ref-1) inhibitor.

	The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity because the shared common technical feature is not a contribution over the prior art.  Since it is well known in the art, it cannot be considered a special technical feature.  In the instant case, the shared common technical feature is an APE1/Ref-1 inhibitor.
Unity of invention links the various inventions together by sharing a common special technical feature in each invention.  However, when the special technical feature is not a contribution over the prior art, the various inventions may be restricted from each other.  In the instant case, unity of invention does not exist because the shared common technical feature is disclosed in Shah et al. (Shah et al., Exploiting the Ref-1-APE1 node in cancer signaling and other diseases: from bench to clinic, npj Precision Oncology (2017) 1:19 ; doi:10.1038/s41698-017-0023-0; of record).  Shah et al. discloses the use of APE1/Ref-1 inhibitors (see, for example, the title, abstract, and the whole document).  Therefore, restriction between the composition and method claims is proper.  See MPEP 1850 and 37 CFR 1.475.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement is traversed (37 CFR 1.143).

Species Election
This application contains claims directed to more than one species of the generic invention.
The species are as follows:

1) a single disclosed compound in the following claims 1-6, 9-15, 18-23, and 26 

If applicant elects any of Groups I-III, applicant is further required to elect a single disclosed compound from subsection 1.  Currently, claim(s) 1-6, 9-15, 18-23, and 26 are generic to a compound.
    
	The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical feature for the same reasons as stated above.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Upon the allowance of a generic claim, applicant will then be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.   MPEP § 809.02(a).
The following claim(s) are generic: all claims.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

A telephone call to the attorney is not required where: 1) the restriction requirement is complex; 2) the application is being prosecuted pro se; or 3) the examiner knows from past experience that a telephone election will not be made (MPEP § 812.01).  Therefore, since this restriction requirement is considered complex, a call to the attorney for telephone election was not made.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).